IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2461 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 48 DB 2018
                                :
           v.                   :           Attorney Registration No. 45238
                                :
BRIAN ARTHUR McCORMICK          :           (Out of State)
                                :
                Respondent      :

                                        ORDER

PER CURIAM
      AND NOW, this 18th day of May, 2018, upon consideration of the Verified

Statement of Resignation, Brian Arthur McCormick is disbarred on consent from the Bar

of this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).